Citation Nr: 0941776	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-13 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lower back 
disorder.

2.  Entitlement to service connection for the residuals of a 
right great toe injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1949 to April 
1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

The issue of entitlement to service connection for the 
residuals of a right great toe injury is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

The preponderance of the medical evidence shows that the 
Veteran does not have a lower back disorder.  


CONCLUSION OF LAW

A lower back disorder was not incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the content requirements of notice 
mandated by law have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO, dated 
in August 2006, provided the Veteran with an explanation of 
the type of evidence necessary to substantiate his claim, 
what evidence was to be provided by him, and what evidence 
the VA would attempt to obtain on his behalf.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
Veteran's service treatment, and VA treatment records have 
been obtained, and the Veteran has not indicated there are 
any additional records that VA should seek to obtain on his 
behalf.  Further, the Veteran's request for a hearing related 
to his claim has been honored.  The Veteran has not been 
afforded a VA medical examination related to his back 
disability because there is no medical evidence reflecting he 
currently as such a disability.  Therefore, the VA's duty to 
provide an examination has not been triggered.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(a).  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claims, and no 
further assistance to the Veteran to develop evidence is 
required.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as 
arthritis, is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in-service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection, three elements must 
be satisfied.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See 38 C.F.R. § 3.303; see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The determination as 
to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

The Veteran maintains that while on active duty a sheet of 
metal fell on his foot and while trying to hold the metal 
sheet he injured his back.  Specifically, the Veteran 
maintains that this incident resulted in his current lower 
back disorder.  This forms the basis of the Veteran's present 
service connection claim.  

The Veteran's service treatment records fail to indicate any 
treatment related to the Veteran's back, and the report of 
the examination conducted at the time of his separation from 
service in April 1953 reflects no relevant abnormalities.  
Additionally, the Veteran concedes that while on active duty 
he was never treated for any back disorder and was only 
treated three-to-four times by a chiropractor 10 years after 
his separation from service.  See Hearing Trans., pp. 4-5.  
He has not identified any record as would reflect the current 
presence of a back disability.  

In any service connection claim, competent medical evidence 
and opinions are highly probative in establishing service 
connection.  In the present matter, no medical evidence of 
record indicates that the Veteran has a current diagnosis of 
a lower back disorder.  The Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that a service connection claim must be accompanied by 
evidence that establishes that the claimant currently has the 
claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Here, there is an absence of proof of the 
claimed disability, and therefore a basis upon which to 
establish service connection has not been presented, and the 
appeal is denied.  

In reaching this decision, the Board observes that the 
Veteran's own opinion, as expressed at his hearing and in 
multiple statements, that he has a current lower back 
disorder related to his military service, is not enough to 
support his claim.  Lay persons, such as the Veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as providing a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492,494-5 (1992).  




ORDER

Service connection for a lower back disorder is denied.


REMAND

The Veteran is seeking service connection for the residuals 
of a right great toe injury, which he maintains occurred when 
a piece of sheet metal fell on his foot.  The Veteran 
indicates that he was treated for this injury aboard the USS 
General H.W. Butner.  Hearing Trans., p. 8.  However, it does 
not appear that sufficient efforts were made to attempt to 
obtain these records which might assist the Veteran 
substantiate his claim.  In particular, the record does not 
reflect any effort to obtain the Binnacle (Sick) List, the 
Sick Call Treatment Log or the Morning Report of the Sick for 
the USS General H.W. Butner, while the Veteran served aboard 
this vessel.  Essentially, VA is on notice of relevant 
Federal department or agency records that may exist, which 
may assist the Veteran substantiate his claim, and must make 
the necessary efforts to seek to obtain these records.  
38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
to ascertain a 3-month approximation of 
when he sought treatment for his claimed 
injury to his right great toe, while 
aboard the USS General H.W. Butner.  The 
AMC/RO should then take appropriate steps 
to secure the Binnacle/Sick List, the Sick 
Call Treatment Log or the Morning Report 
of the Sick for the USS General H.W. 
Butner, during this period. (If the 
Veteran does not respond, the records for 
the time period between March 1, 1950 and 
May 30, 1950 should be sought.)  Efforts 
to obtain the records should end only if 
VA concludes that the records sought do 
not exist, that further efforts to obtain 
those records would be futile, or where 
the Federal department or agency advises 
VA that the requested records do not exist 
or the custodian does not have them.  Any 
negative response should be in writing, 
and associated with the claims folder.

2.  If after conducting the above 
development the records confirm the 
Veteran's account of in service treatment 
to his right great toe, he should be 
scheduled for a VA examination to determine 
the etiology of any current right great toe 
disorder.  The claims folder should be made 
available to and reviewed by the examiner 
before the examination.  The examiner 
should record the full history of any 
current right great toe disorder, to 
include the Veteran's own account of the 
etiology of his disability, and 
specifically comment as to the likelihood 
that any current right great toe disorder 
is related to the Veteran's military 
service, or any injury sustained therein.  
The examiner should provide the reasons and 
basis for all opinions given.

3.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether the benefit 
sought on appeal may now be granted.  If 
the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


